          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 1 of 19



1    Brandon J. Witkow (SBN 210443)
     bw@witkowlaw.com
2    Cory A. Baskin (SBN 240517)
     cb@witkowlaw.com
3    witkow | baskin
4
     21031 Ventura Boulevard, Suite 700
     Woodland Hills, California 91364
5    Tel: 818.296.9508
     Fax: 818.296.9510
6
     Attorneys for Plaintiff
7    2BCOM, LLC
8
                           UNITED STATES DISTRICT COURT
9
                         NORTHERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 5:21-cv-00333
11   2BCOM, LLC.,
12                                                      COMPLAINT FOR PATENT
                               Plaintiff,               INFRINGEMENT
13

14         vs.                                      JURY TRIAL DEMANDED
15
     NETGEAR, INC.,
16

17                             Defendant.
18

19

20

21

22

23

24

25

26

27

28


                                            COMPLAINT
          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 2 of 19



1                     COMPLAINT FOR PATENT INFRINGEMENT
2          Plaintiff 2BCom, LLC (“Plaintiff” or “2BCom”) files this Complaint against
3    Defendant Netgear, Inc. (“Netgear” or “Defendant”) for patent infringement and by
4    and through its undersigned attorneys, hereby prays to this honorable Court for relief
5    and remedy based on the following:
6                                   NATURE OF THE CASE
7          1.     This is an action for patent infringement arising under the patent laws of
8    the United States, 2BCom holds the rights in U.S. Patent Nos. 6,885,643 (“the ‘643
9    patent”), 6,928,166 (“the ‘166 patent”), 7,039,445 (“the ‘445 patent”), and 7,460,477
10   (“the ‘477 patent”) (collectively, the “Patents-in-Suit”). The United States patent laws
11   grant the holder of a patent the right to exclude infringers from making, using, selling
12   or importing the invention claimed in a patent, and to recover damages for the
13   infringer’s violations of these rights, and to recover treble damages where the
14   infringer willingly infringed the patent. Under 35 U.S.C. § 282(a), the ‘643 patent,
15   the ‘166 patent, the ‘445 patent, and the ‘477 patent are entitled to a presumption of
16   validity. 2BCom is suing Defendant for infringing its patents and doing so willfully.
17   2BCom seeks to recover damages from Defendant, including treble damages for
18   willful infringement, as well as injunctive relief.
19         2.     2BCom sells and offers for sale the LED Wi-Fi RGB Color Light Bulb
20   and the LED Wi-Fi RGB Color Strip Lights (collectively, “2BCom’s Products”).
21   2BCom’s Products are offered for sale on Amazon.com. 2BCom’s Products each
22   practice at least the ‘643 and ‘166 patents.     2BCom identifies many of its patents,
23   including patents that read upon the 2BCom Products, on its website, at
24   www.2bcomllc.com/patents. 2BCom’s Products themselves also provide a link to the
25   webpage identifying 2BCom’s patents as well as the patents covered by 2BCom’s
26   Products.   2BCom is in compliance with any applicable marking and/or notice
27   provisions of 35 U.S.C. § 287 with respect to the Patents-in-Suit.
28

                                                  1
                                            COMPLAINT
          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 3 of 19



1                                       THE PARTIES
2           3.    2BCom, LLC is a company, organized and existing under the laws of
3    Delaware, having a place of business at 1603 Orrington Ave, Suite 600, Evanston,
4    Illinois 60201.
5           4.    Upon information and belief, Defendant Netgear, Inc. is a Delaware
6    corporation with a principal place of business at 350 East Plumeria Drive, San Jose,
7    California, 95134.
8           5.    Upon information and belief, Defendant manufactures, imports, and/or
9    sells wireless router products listed in Exhibit 9 (“Accused Products”).
10                                         JURISDICTION
11          6.    This is an action for patent infringement arising under the patent laws of
12   the United States of America, more specifically under 35 U.S.C. § 100, et seq.,
13   including 35 U.S.C. §271. Subject matter jurisdiction is proper in this Court pursuant
14   to 28 U.S.C. §§ 1331 and 1338.
15          7.    The Court has personal jurisdiction over Defendant because Defendant,
16   among other things, conducts business in, and avails itself of the laws of the State of
17   California. Upon information and belief, Defendant has a principal place of business
18   in this District. In addition, upon information and belief, Defendant through its own
19   acts and/or through the acts of its affiliated companies (acting as its agents or alter
20   egos) makes, uses, offers to sell, sells (directly or through intermediaries), imports,
21   licenses and/or supplies, in this District and elsewhere in the United States, products,
22   through regular distribution channels, knowing such products would be used, offered
23   for sale and/or sold in this District. Plaintiff’s cause of action arises directly from
24   Defendant’s business contacts and other activities in the State of California and in this
25   District.
26                                           VENUE
27          8.    Venue properly lies within this judicial district and division, pursuant to
28   28 U.S.C. §§ 1391(b), (c), and (d), and 1400(b).

                                                2
                                           COMPLAINT
            Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 4 of 19



1            9.         Upon information and belief, Defendant has a principal place of business
2    in this District. Thus, Defendant resides in this District for the purposes of venue and
3    has committed acts of infringement within this judicial District, does business in this
4    District, and maintains a regular and established place of business in this District.
5                         INFRINGEMENT OF U.S. PATENT NO. 6,885,643
6            10.        2BCom incorporates by reference the allegations set forth in the
7    preceding paragraphs.
8            11.        On April 26, 2005, the ‘643 patent, entitled “Method And Device For
9    Facilitating Efficient Data Transfer Via A Wireless Communication Network,” was
10   duly and lawfully issued based upon an application filed by the inventors, Keiichi
11   Teramoto, Yoshiaki Takabatake, Junko Ami and Kensaku Fujimoto. A true and
12   correct copy of the ‘643 Patent is attached hereto as Exhibit 1.
13           12.        2BCom is the assignee and the owner of all right, title and interest in and
14   to the ‘643 patent and has the right to sue and recover damages for infringement
15   thereof.
16           13.        Upon information and belief, Defendant has been and continues to be
17   engaged in making, using, importing, selling and/or offering for sale infringing
18   products, including, but not limited to, the Accused Products in the United States
19   generally, and in the Central District of California specifically. The Accused Products
20   are available for retail purchase through numerous retail websites in the United States,
21   such          as       www.amazon.com,          www.bestbuy.com,         www.walmart.com,
22   www.bhphotovideo.com, www.staples.com, and many others including Defendant’s
23   own website at https://store.netgear.com.
24           14.        Upon information and belief, by acts including, but not limited to use,
25   making, importation, offers to sell, sales and marketing of products that fall within the
26   scope of at least claim 21 of the ‘643 patent, Defendant has directly infringed literally
27   and/or upon information and belief, equivalently, and is continuing to infringe the
28   ‘643 patent and is thus liable to 2BCom pursuant to 35 U.S.C. § 271.

                                                      3
                                                 COMPLAINT
          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 5 of 19



1          15.    As a non-limiting example of Defendant’s infringement of the ‘643
2    patent, set forth in Exhibit 2, is a preliminary claim chart showing Defendant’s
3    infringement of exemplary claim 21 of the ‘643 patent by the Nighthawk AX8 8-
4    Stream AX6600 Tri-Band WiFi 6 Router.
5          16.    Defendant has indirectly infringed and continues to infringe at least claim
6    21 of the ‘643 patent by inducement under 35 U.S.C. § 271(b). Defendant has
7    induced and continues to induce users and retailers of the Accused Products to directly
8    infringe at least claim 21 of the ‘643 patent.
9          17.    Upon information and belief, Defendant knowingly induced customers to
10   use its Accused Products, including, for example, by promoting such products online
11   (e.g., https://www.netgear.com) and/or providing customers with support, instructions
12   and/or manuals for using the Accused Products through websites such as
13   https://www.netgear.com. Likewise, Defendant knowingly induced retailers to market
14   and sell the Accused Products via websites such as www.amazon.com,
15   www.bestbuy.com, www.walmart.com, www.bhphotovideo.com, www.staples.com,
16   and many others.
17         18.    Defendant has been on notice of the ‘643 patent and Defendant’s
18   respective infringement of the ‘643 patent, since, at least, September 15, 2020, via
19   letter to Andrew Kim, General Counsel, notifying the Defendant of infringement of
20   the patent. The letter was followed up with a claim chart showing infringement of the
21   ‘643 patent sent on November 4, 2020 to Andrew Kim. Additional allegations of
22   Defendant’s pre-suit knowledge of the ‘643 patent and willful infringement will likely
23   have evidentiary support after a reasonable opportunity for discovery.
24         19.    Upon information and belief, since at least the above-mentioned date
25   when Defendant was on notice of its infringement, Defendant has actively induced,
26   under 35 U.S.C. § 271(b), consumers and end users that purchase its infringing
27   products to directly infringe one or more claims of the ‘643 patent by testing and/or
28   operating the Accused Products in accordance with Defendant’s instructions contained

                                                  4
                                            COMPLAINT
          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 6 of 19



1    in, for example, its user manuals. Since at least the notice provided on the above-
2    mentioned date, Defendant does so with knowledge, or with willful blindness of the
3    fact, that the induced acts constitute infringement of the ‘643 patent.           Upon
4    information and belief, Defendant intends to cause, and have taken affirmative steps to
5    induce, infringement by the distributors, importers, and/or consumers by, inter alia,
6    creating advertisements that promote the infringing use of the Accused Products,
7    creating established distribution channels for the Accused Products into and within the
8    United States, selling the Accused Products in conformity with U.S. laws and
9    regulations, distributing or making available instructions or manuals for the Accused
10   Products, to purchasers and prospective buyers, and/or providing technical support,
11   software and firmware updates, or services for the Accused Products to these
12   purchasers in the United States.
13         20.    Upon information and belief, Defendant also contributes to infringement
14   of the ’643 patent by selling for importation into the United States, importing into the
15   United States, and/or selling within the United States after importation the Accused
16   Products and the non-staple constituent parts of those Accused Products, which are
17   not suitable for substantial non-infringing use and which embody a material part of the
18   invention described in the ’643 patent. These products are known by Defendant to be
19   especially made or especially adapted for use in the infringement of the ’643 patent.
20   Defendant also contributes to the infringement of the ’643 patent by selling for
21   importation into the United States, importing into the United States, and/or selling
22   within the United States after importation components of the Accused Products, which
23   are not suitable for substantial non-infringing use and which embody a material part of
24   the invention described in the ’643 patent. The products are known by Defendant to be
25   especially made or especially adapted for use in the infringement of the ’643 patent.
26   Specifically, upon information and belief, Defendant sells products with knowledge
27   that the devices are used for infringement, to resellers, retailers, and end users. End
28   users of those products directly infringe the ’643 patent.

                                                 5
                                            COMPLAINT
            Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 7 of 19



1            21.        Defendant’s infringement of the ‘643 patent is without consent of,
2    authority of, or license from 2BCom.
3            22.        Upon information and belief, Defendant’s infringement of the ‘643 patent
4    is willful. This action, therefore, is “exceptional” within the meaning of 35 U.S.C. §
5    285 entitling 2BCom to its attorneys’ fees and expenses.
6            23.        As a result of Defendant’s acts of infringement, 2BCom has suffered and
7    will continue to suffer damages in an amount to be proven at trial.
8            24.        Defendant’s infringement of the ‘643 patent has caused irreparable harm
9    (including the loss of market share) to 2BCom, and will continue to do so unless
10   enjoined by this Court.
11                            INFRINGEMENT OF U.S. PATENT NO. 6,928,166
12           25.        2BCom incorporates by reference the allegations set forth in the
13   preceding paragraphs.
14           26.        On August 9, 2005 the ‘166 patent, entitled “Radio Communication
15   Device And User Authentication Method For Use Therewith,” was duly and lawfully
16   issued based upon an application filed by the inventor Junichi Yoshizawa. A true and
17   correct copy of the ‘166 Patent is attached hereto as Exhibit 3.
18           27.        2BCom is the assignee and the owner of all right, title and interest in and
19   to the ‘166 patent and has the right to sue and recover damages for infringement
20   thereof.
21           28.        Upon information and belief, Defendant has been and continues to be
22   engaged in making, using, importing, selling and/or offering for sale infringing
23   products, including, but not limited to, the Accused Products in the United States
24   generally, and in the Central District of California specifically. The Accused Products
25   are available for retail purchase through numerous retail websites in the United States,
26   such          as       www.amazon.com,          www.bestbuy.com,         www.walmart.com,
27   www.bhphotovideo.com, www.staples.com, and many others including Defendant’s
28   own website at https://store.netgear.com.

                                                      6
                                                 COMPLAINT
          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 8 of 19



1          29.    Upon information and belief, by acts including, but not limited to use,
2    making, importation, offers to sell, sales and marketing of products that fall within the
3    scope of at least claim 13 of the ‘166 patent, Defendant has directly infringed literally
4    and/or upon information and belief, equivalently, and is continuing to infringe the
5    ‘166 patent and is thus liable to 2BCom pursuant to 35 U.S.C. § 271.
6          30.    As a non-limiting example of Defendant’s infringement of the ‘166
7    patent, set forth in Exhibit 4, is a preliminary claim chart showing Defendant’s
8    infringement of exemplary claim 13 of the ‘166 patent by the AC1900 Nighthawk
9    Smart WiFi Router.
10         31.    Defendant has indirectly infringed and continues to infringe at least claim
11   13 of the ‘166 patent by inducement under 35 U.S.C. § 271(b). Defendant has
12   induced and continues to induce users and retailers of the Accused Products to directly
13   infringe at least claim 13 of the ‘166 patent.
14         32.     Upon information and belief, Defendant knowingly induced customers
15   to use its Accused Products, including, for example, by promoting such products
16   online (e.g., https://www.netgear.com) and/or providing customers with support,
17   instructions and/or manuals for using the Accused Products through websites such as
18   https://www.netgear.com. Likewise, Defendant knowingly induced retailers to market
19   and sell the Accused Products via websites such as www.amazon.com,
20   www.bestbuy.com, www.walmart.com, www.bhphotovideo.com, www.staples.com,
21   and many others.
22         33.     Defendant has been on notice of the ‘166 patent and Defendant’s
23   respective infringement of the ‘166 patent, since, at least, September 15, 2020, via
24   letter to Andrew Kim, General Counsel, notifying the Defendant of infringement of
25   the patent. The letter was followed up with a claim chart showing infringement of the
26   ‘166 patent sent on November 4, 2020 to Andrew Kim. Additional allegations of
27   Defendant’s pre-suit knowledge of the ‘166 patent and willful infringement will likely
28   have evidentiary support after a reasonable opportunity for discovery.

                                                 7
                                            COMPLAINT
          Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 9 of 19



1          34.    Upon information and belief, since at least the above-mentioned date
2    when Defendant was on notice of its infringement, Defendant has actively induced,
3    under 35 U.S.C. § 271(b), consumers and end users that purchase its infringing
4    products to directly infringe one or more claims of the ‘166 patent by testing and/or
5    operating the Accused Products in accordance with Defendant’s instructions contained
6    in, for example, its user manuals. Since at least the notice provided on the above-
7    mentioned date, Defendant does so with knowledge, or with willful blindness of the
8    fact, that the induced acts constitute infringement of the ‘166 patent.           Upon
9    information and belief, Defendant intends to cause, and have taken affirmative steps to
10   induce, infringement by the distributors, importers, and/or consumers by, inter alia,
11   creating advertisements that promote the infringing use of the Accused Products,
12   creating established distribution channels for the Accused Products into and within the
13   United States, selling the Accused Products in conformity with U.S. laws and
14   regulations, distributing or making available instructions or manuals for the Accused
15   Products, to purchasers and prospective buyers, and/or providing technical support,
16   software and firmware updates, or services for the Accused Products to these
17   purchasers in the United States.
18         35.    Upon information and belief, Defendant also contributes to infringement
19   of the ’166 patent by selling for importation into the United States, importing into the
20   United States, and/or selling within the United States after importation the Accused
21   Products and the non-staple constituent parts of those Accused Products, which are
22   not suitable for substantial non-infringing use and which embody a material part of the
23   invention described in the ’166 patent. These products are known by Defendant to be
24   especially made or especially adapted for use in the infringement of the ’166 patent.
25   Defendant also contributes to the infringement of the ’166 patent by selling for
26   importation into the United States, importing into the United States, and/or selling
27   within the United States after importation components of the Accused Products, which
28   are not suitable for substantial non-infringing use and which embody a material part of

                                                8
                                           COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 10 of 19



1    the invention described in the ’166 patent. The products are known by Defendant to be
2    especially made or especially adapted for use in the infringement of the ’166 patent.
3    Specifically, upon information and belief, Defendant sells products with knowledge
4    that the devices are used for infringement, to resellers, retailers, and end users. End
5    users of those products directly infringe the ’166 patent
6          36.    Defendant’s infringement of the ‘166 patent is without consent of,
7    authority of, or license from 2BCom.
8          37.    Upon information and belief, Defendant’s infringement of the ‘166 patent
9    is willful. This action, therefore, is “exceptional” within the meaning of 35 U.S.C. §
10   285 entitling 2BCom to its attorneys’ fees and expenses.
11         38.    As a result of Defendant’s acts of infringement, 2BCom has suffered and
12   will continue to suffer damages in an amount to be proven at trial.
13         39.    Defendant’s infringement of the ‘166 patent has caused irreparable harm
14   (including the loss of market share) to 2BCom, and will continue to do so unless
15   enjoined by this Court.
16                   INFRINGEMENT OF U.S. PATENT NO. 7,039,445
17         40.    2BCom incorporates by reference the allegations set forth in the
18   preceding paragraphs.
19         41.    On May 2, 2006 the ‘445 patent, entitled “Communication System,
20   Communication Apparatus, and Communication Method,” was duly and lawfully
21   issued based upon an application filed by the inventor Junichi Yoshizawa. A true and
22   correct copy of the ‘445 Patent is attached hereto as Exhibit 5.
23         42.    2BCom is the assignee and the owner of all right, title and interest in and
24   to the ‘445 patent and has the right to sue and recover damages for infringement
25   thereof.
26
           43.    Upon information and belief, Defendant has been and continues to be

27
     engaged in making, using, importing, selling and/or offering for sale infringing

28   products, including, but not limited to, the Accused Products in the United States

                                                 9
                                            COMPLAINT
            Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 11 of 19



1    generally, and in the Central District of California specifically. The Accused Products
2    are available for retail purchase through numerous retail websites in the United States,
3    such          as       www.amazon.com,          www.bestbuy.com,         www.walmart.com,
4    www.bhphotovideo.com, www.staples.com, and many others including Defendant’s
5    own website at https://store.netgear.com.
6            44.        Upon information and belief, by acts including, but not limited to use,
7    making, importation, offers to sell, sales and marketing of products that fall within the
8    scope of at least claim 13 of the ‘445 patent, Defendant has directly infringed literally
9    and/or upon information and belief, equivalently, and is continuing to infringe the
10   ‘445 patent and is thus liable to 2BCom pursuant to 35 U.S.C. § 271.
11           45.        As a non-limiting example of Defendant’s infringement of the ‘445
12   patent, set forth in Exhibit 6, is a preliminary claim chart showing Defendant’s
13   infringement of exemplary claim 13 of the ‘445 patent by the Nighthawk X6 AC3200
14   Tri-Band Wi-Fi 5 Router.
15           46.        Defendant has indirectly infringed and continues to infringe at least claim
16   13 of the ‘445 patent by inducement under 35 U.S.C. § 271(b). Defendant has
17   induced and continues to induce users and retailers of the Accused Products to directly
18   infringe at least claim 13 of the ‘445 patent.
19
             47.        Upon information and belief, Defendant knowingly induced customers to
20
     use its Accused Products, including, for example, by promoting such products online
21
     (e.g., https://www.netgear.com) and/or providing customers with support, instructions
22
     and/or manuals for using the Accused Products through websites such as
23
     https://www.netgear.com. Likewise, Defendant knowingly induced retailers to market
24
     and sell the Accused Products via websites such as www.amazon.com,
25
     www.bestbuy.com, www.walmart.com, www.bhphotovideo.com, www.staples.com,
26
     and many others.
27
             48.        Defendant has been on notice of the ‘445 patent and Defendant’s
28
     respective infringement of the ‘445 patent, since, at least, September 15, 2020, via
                                                     10
                                                 COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 12 of 19



1    letter to Andrew Kim, General Counsel, notifying the Defendant of infringement of
2    the patent. The letter was followed up with a claim chart showing infringement of the
3    ‘445 patent sent on November 4, 2020 to Andrew Kim. Additional allegations of
4    Defendant’s pre-suit knowledge of the ‘445 patent and willful infringement will likely
5    have evidentiary support after a reasonable opportunity for discovery.
6          49.    Upon information and belief, since at least the above-mentioned date
7    when Defendant was on notice of its infringement, Defendant has actively induced,
8    under 35 U.S.C. § 271(b), consumers and end users that purchase its infringing
9    products to directly infringe one or more claims of the ‘445 patent by testing and/or
10   operating the Accused Products in accordance with Defendant’s instructions contained
11   in, for example, its user manuals. Since at least the notice provided on the above-
12   mentioned date, Defendant does so with knowledge, or with willful blindness of the
13   fact, that the induced acts constitute infringement of the ‘445 patent.           Upon
14   information and belief, Defendant intends to cause, and have taken affirmative steps to
15   induce, infringement by the distributors, importers, and/or consumers by, inter alia,
16   creating advertisements that promote the infringing use of the Accused Products,
17   creating established distribution channels for the Accused Products into and within the
18   United States, selling the Accused Products in conformity with U.S. laws and
19
     regulations, distributing or making available instructions or manuals for the Accused
20
     Products, to purchasers and prospective buyers, and/or providing technical support,
21
     software and firmware updates, or services for the Accused Products to these
22
     purchasers in the United States.
23
           50.    Upon information and belief, Defendant also contributes to infringement
24
     of the ’445 patent by selling for importation into the United States, importing into the
25
     United States, and/or selling within the United States after importation the Accused
26
     Products and the non-staple constituent parts of those Accused Products, which are
27
     not suitable for substantial non-infringing use and which embody a material part of the
28
     invention described in the ’445 patent. These products are known by Defendant to be
                                               11
                                           COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 13 of 19



1    especially made or especially adapted for use in the infringement of the ’445 patent.
2    Defendant also contributes to the infringement of the ’445 patent by selling for
3    importation into the United States, importing into the United States, and/or selling
4    within the United States after importation components of the Accused Products, which
5    are not suitable for substantial non-infringing use and which embody a material part of
6    the invention described in the ’445 patent. The products are known by Defendant to be
7    especially made or especially adapted for use in the infringement of the ’445 patent.
8    Specifically, upon information and belief, Defendant sells products with knowledge
9    that the devices are used for infringement, to resellers, retailers, and end users. End
10   users of those products directly infringe the ’445 patent.
11         51.    Defendant’s infringement of the ‘445 patent is without consent of,
12   authority of, or license from 2BCom.
13         52.    Upon information and belief, Defendant’s infringement of the ‘445 patent
14   is willful. This action, therefore, is “exceptional” within the meaning of 35 U.S.C. §
15   285 entitling 2BCom to its attorneys’ fees and expenses.
16         53.    As a result of Defendant’s acts of infringement, 2BCom has suffered and
17   will continue to suffer damages in an amount to be proven at trial.
18
                     INFRINGEMENT OF U.S. PATENT NO. 7,460,477
19
           54.    2BCom incorporates by reference the allegations set forth in the
20
     preceding paragraphs.
21
           55.    On December 2, 2008 the ‘477 patent, entitled “Electronic Apparatus
22
     with Communication Device,” was duly and lawfully issued based upon an
23
     application filed by the inventors, Koichi Yata and Tooru Homma. A true and correct
24
     copy of the ‘477 Patent is attached hereto as Exhibit 7.
25
           56.    2BCom is the assignee and the owner of all right, title and interest in and
26
     to the ‘477 patent and has the right to sue and recover damages for infringement
27
     thereof.
28

                                                12
                                            COMPLAINT
            Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 14 of 19



1            57.        Upon information and belief, Defendant has been and continues to be
2    engaged in making, using, importing, selling and/or offering for sale infringing
3    products, including, but not limited to, the Accused Products in the United States
4    generally, and in the Central District of California specifically. The Accused Products
5    are available for retail purchase through numerous retail websites in the United States,
6    such          as       www.amazon.com,          www.bestbuy.com,         www.walmart.com,
7    www.bhphotovideo.com, www.staples.com, and many others including Defendant’s
8    own website at https://store.netgear.com.
9            58.        Upon information and belief, by acts including, but not limited to use,
10   making, importation, offers to sell, sales and marketing of products that fall within the
11   scope of at least claim 7 of the ‘477 patent, Defendant has directly infringed literally
12   and/or upon information and belief, equivalently, and is continuing to infringe the
13   ‘477 patent and is thus liable to 2BCom pursuant to 35 U.S.C. § 271.
14           59.        As a non-limiting example of Defendant’s infringement of the ‘477
15   patent, set forth in Exhibit 8, is a preliminary claim chart showing Defendant’s
16   infringement of exemplary claim 7 of the ‘477 patent by the Nighthawk AX12 12-
17   Stream AX6000 WiFi 6 Router.
18           60.        Defendant has indirectly infringed and continues to infringe at least claim
19   7 of the ‘477 patent by inducement under 35 U.S.C. § 271(b). Defendant has induced
20   and continues to induce users and retailers of the Accused Products to directly infringe
21   at least claim 7 of the ‘477 patent.
22           61.        Upon information and belief, Defendant knowingly induced customers to
23   use its Accused Products, including, for example, by promoting such products online
24   (e.g., https://www.netgear.com) and/or providing customers with support, instructions
25   and/or manuals for using the Accused Products through websites such as
26   https://www.netgear.com. Likewise, Defendant knowingly induced retailers to market
27   and sell the Accused Products via websites such as www.amazon.com,
28

                                                     13
                                                 COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 15 of 19



1    www.bestbuy.com, www.walmart.com, www.bhphotovideo.com, www.staples.com,
2    and many others.
3          62.    Defendant has been on notice of the ‘477 patent and Defendant’s
4    respective infringement of the ‘477 patent, since, at least, September 15, 2020, via
5    letter to Andrew Kim, General Counsel, notifying the Defendant of infringement of
6    the patent. The letter was followed up with a claim chart showing infringement of the
7    ‘477 patent sent on November 4, 2020 to Andrew Kim. Additional allegations of
8    Defendant’s pre-suit knowledge of the ‘477 patent and willful infringement will likely
9    have evidentiary support after a reasonable opportunity for discovery.
10         63.    Upon information and belief, since at least the above-mentioned date
11   when Defendant was on notice of its infringement, Defendant has actively induced,
12   under 35 U.S.C. § 271(b), consumers and end users that purchase its infringing
13   products to directly infringe one or more claims of the ‘477 patent by testing and/or
14   operating the Accused Products in accordance with Defendant’s instructions contained
15   in, for example, its user manuals. Since at least the notice provided on the above-
16   mentioned date, Defendant does so with knowledge, or with willful blindness of the
17   fact, that the induced acts constitute infringement of the ‘477 patent.           Upon
18   information and belief, Defendant intends to cause, and have taken affirmative steps to
19   induce, infringement by the distributors, importers, and/or consumers by, inter alia,
20   creating advertisements that promote the infringing use of the Accused Products,
21   creating established distribution channels for the Accused Products into and within the
22   United States, selling the Accused Products in conformity with U.S. laws and
23   regulations, distributing or making available instructions or manuals for the Accused
24   Products, to purchasers and prospective buyers, and/or providing technical support,
25   software and firmware updates, or services for the Accused Products to these
26   purchasers in the United States.
27         64.    Upon information and belief, Defendant also contributes to infringement
28   of the ’477 patent by selling for importation into the United States, importing into the

                                               14
                                           COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 16 of 19



1    United States, and/or selling within the United States after importation the Accused
2    Products and the non-staple constituent parts of those Accused Products, which are
3    not suitable for substantial non-infringing use and which embody a material part of the
4    invention described in the ’477 patent. These products are known by Defendant to be
5    especially made or especially adapted for use in the infringement of the ’477 patent.
6    Defendant also contributes to the infringement of the ’477 patent by selling for
7    importation into the United States, importing into the United States, and/or selling
8    within the United States after importation components of the Accused Products, which
9    are not suitable for substantial non-infringing use and which embody a material part of
10   the invention described in the ’477 patent. The products are known by Defendant to be
11   especially made or especially adapted for use in the infringement of the ’477 patent.
12   Specifically, upon information and belief, Defendant sells products with knowledge
13   that the devices are used for infringement, to resellers, retailers, and end users. End
14   users of those products directly infringe the ’477 patent.
15         65.    Defendant’s infringement of the ‘477 patent is without consent of,
16   authority of, or license from 2BCom.
17         66.    Upon information and belief, Defendant’s infringement of the ‘477 patent
18   is willful. This action, therefore, is “exceptional” within the meaning of 35 U.S.C. §
19   285 entitling 2BCom to its attorneys’ fees and expenses.
20         67.    As a result of Defendant’s acts of infringement, 2BCom has suffered and
21   will continue to suffer damages in an amount to be proven at trial.
22                                  PRAYER FOR RELIEF
23    WHEREFORE, 2BCom requests this Court enter judgment as follows:
24                A.    That the ‘643 patent, the ‘166 patent, the ‘445 patent, and the ‘477
25   patent are valid and enforceable;
26                B.    That Defendant has directly and indirectly infringed at least claim
27   21 of the ‘643 patent, claim 13 of the ‘166 patent, claim 13 of the ’445 patent, and
28   claim 7 of the ‘477 patent.

                                                15
                                            COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 17 of 19



1                 C.    That such infringement is willful;
2                 D.    That Defendant account for and pay to 2BCom all damages
3    pursuant to 35 U.S.C. § 284 to adequately compensate 2BCom for Defendant’s
4    infringement of the ‘643 patent, the ‘166 patent, the ‘445 patent, and the ‘477 patent,
5    but in no event less than a reasonable royalty for the use made by Defendant of the
6    invention set forth in the ‘643 patent, the ‘166 patent, the ‘445 patent, and the ‘477
7    patent;
8                 E.    That 2BCom receives enhanced damages, in the form of treble
9    damages, pursuant to 35 U.S.C. § 284;
10                F.    That an injunction be entered enjoining Defendant, its officers,
11   agents, servants, employees and attorneys, and other persons in active concert with
12   Defendant, and its parents, subsidiaries, divisions, successors and assigns, from
13   further infringement of the Patents-in-Suit, and at least the ‘643 and ‘166 patents.
14                G.    That this is an exceptional case under 35 U.S.C. § 285;
15                H.    That Defendant pay 2BCom all of 2BCom’s reasonable attorneys’
16   fees and expenses pursuant to 35 U.S.C. § 285;
17                I.    That 2BCom be granted pre-judgment and post-judgment interest
18   in accordance with 35 U.S.C. § 284 on the damages caused to it by reason of
19   Defendant’s infringement of the ‘643 patent, the ‘166 patent, the ‘445 patent, and the
20   ‘477 patent, including pre-judgment and post-judgment interest on any enhanced
21   damages or attorneys’ fees award;
22                J.    That costs be awarded in accordance with 35 U.S.C. § 284 to
23   2BCom; and
24                K.    That 2BCom be granted such other and further relief as the Court
25   may deem just and proper under the circumstances.
26                              DEMAND FOR JURY TRIAL
27         2BCom hereby demands a trial by jury on all issues so triable in this action.
28

                                                16
                                            COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 18 of 19



1    Dated: January 13, 2021          witkow | baskin
2

3
                                      By: /s/ Brandon J. Witkow
4                                             Brandon J. Witkow
                                              Cory A. Baskin
5
                                      Attorneys for Plaintiff 2BCOM, LLC.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           17
                                       COMPLAINT
         Case 3:21-cv-00333-JSC Document 1 Filed 01/13/21 Page 19 of 19



1                              DEMAND FOR JURY TRIAL
2         2BCom hereby demands a trial by jury on all issues so triable in this action.
3

4    Dated: January 13, 2021             witkow | baskin
5

6
                                         By: /s/ Brandon J. Witkow
7                                                Brandon J. Witkow
                                                 Cory A. Baskin
8
                                         Attorneys for Plaintiff 2BCOM, LLC.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              18
                                         COMPLAINT
